DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-6, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2010-36598, newly cited) and further in view of Fletcher (US 3,568,747, newly cited).
As best depicted in Figure 1, Honda is directed to a tire construction designed for four wheel vehicles, for example, comprising a tread and first and second sidewalls.  In such an instance, however, the tire of Honda is devoid of a plurality of protrusion portions.
Fletcher, on the other hand, is directed to a tire construction comprising a plurality of rubber blocks or protrusions 2, wherein a maximum thickness of said protrusions is present at a center or intermediate portion (extent of portion can be arbitrarily selected) and a minimum thickness is present at radially inner and radially outer tip portions (extent of portions can be arbitrarily selected and thickness gradually decreases from a center region to radially inner and radially outer ends).  It is evident from Figure 10 that a top portion of the protrusions is arc-shaped.  In such an instance, the entirety of said protrusions are positioned radially beyond a 
With further respect to the claim language, the middle 50% of the overall extension dimension or length corresponds with the claimed intermediate portion and a distance that extends outward by 20% of the overall extension length from respective ends of said intermediate portion corresponds with the claimed tip portions.  The remaining 5% of the overall extension length from respective ends of the tip portions is not defined or characterized by Applicant.  The lowest portion of the tip portion is fact located at respective end of the tip portions (height of protrusion decreases from a maximum height in the intermediate portion).      
	It is further noted that Honda describes an exemplary tire construction having SW/OD of approximately 0.33 (Paragraph 22).  A fair reading of Honda suggests that such a tire construction is in fact exemplary and additional tire constructions, including those having SW/OD less than or equal to 0.3, are within the scope of Honda.  It is emphasized that Honda is broadly directed to pneumatic tires, especially those designed for four wheel vehicles, and the claimed ratio is consistent with a wide variety of known tire constructions. 
	Lastly, regarding claim 1, Honda states that it is simply required that a maximum section width of the tire is radially beyond a height equal to 0.50 times a tire section height (Paragraph 13).  Honda further states that (a) an upper limit value of the maximum section width is not limited, (b) angle θ can be 0 degrees, and (c) tread width TDW can be 100% of the tire section 
	With respect to claim 2, a highest position of the projection in Honda in view of Fletcher can be arranged at the maximum section width position.
	As to claims 4 and 5, the rubber blocks of Fletcher have a gradual increase and decrease in thickness over a circumferential extent.  While the exact change in mass (a function of the change in thickness or height) with respect to the circumferential direction is not disclosed, the claimed values appear to be consistent with a gradual change in thickness, as opposed to a significant step or abrupt change in thickness or height.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to form the rubber blocks of Fletcher in accordance to the claimed invention.  
	Regarding claim 6, Figure 10 depicts a tire construction in which the claimed angle is on the order of 45 degrees.
	As to claim 11, either side of a tire can be viewed as a “vehicle outer side”.  It is emphasized that the claims are directed to a tire article as opposed to vehicle mounted with an assembly comprising a tire and a rim.

	Regarding claim 22, see Figure 12 for example.
4.	Claims 3, 9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda and Fletcher as applied in claim 1 above and further in view of Obara (JP 2004-291938, newly cited).
	As detailed above, Honda in view of Fletcher teaches a tire construction comprising a plurality of circumferentially spaced protrusions in at least one shoulder portion.  The references, however, are silent with respect to the height of said protrusions.
	In any event, the claimed dimensions are consistent with those that are commonly used in similar protrusion-containing tires, as shown for example by Obara (see Paragraph 7- protrusions 8 have a height of at least 5 mm and protrusions 20 have a height between 20% and 50% of the height of protrusions 8 resulting in protrusions 20 having a height between 1 and 2.5 mm when protrusions 8 have a height of 5 mm), and Applicant has not provided a conclusive showing of unexpected results for the claimed dimensions.  It is further recognized that the claims are directed to absolute dimensions and such dimensions are highly dependent 
Regarding claim 9, non-uniform and uniform arrangements are conventionally used in a wide variety of protrusion-containing tires.  Obara actually provides on example in which a spacing between adjacent protrusions in the circumferential direction is non-uniform (see Figure 4a).  This is particularly evident in view of the circumferential overlap between protrusions 20 (spacing between protrusions 8 and 20 is different between spacing between protrusions 20 and 20).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include either of the possible arrangements in the tire of Honda.  It is emphasized that there are only 2 possible arrangements and each is commonly used in protrusion-containing tire constructions.    
Regarding claims 13 and 14, the rubber blocks of Fletcher have a gradual increase and decrease in thickness over a circumferential extent.  While the exact change in mass (a function of the change in thickness or height) with respect to the circumferential direction is not disclosed, the claimed values appear to be consistent with a gradual change in thickness, as opposed to a significant step or abrupt change in thickness or height.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to form the rubber blocks of Fletcher in accordance to the claimed invention.  
. 
5.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, and Fletcher as applied in claim 1 above and further in view of Kikuchi (JP 8-258518, of record) and/or Uniroyal (GB 1509948, of record).  
	As detailed above, Fletcher teaches a protrusion-containing tire.  While Fletcher is silent with respect to the inclusion of grooves or recesses, the general inclusion of grooves or recesses is extremely well known and conventional in a wide variety of tire components, including sidewall protrusions, in order to, among other things, reduce tire weight, as shown for example by Kikuchi (Abstract and Figures) and/or Uniroyal (Page 2, Lines 117+).  The inclusion of such grooves and recesses does not interfere with the inventive concept of Fletcher (sprayed water would still be controlled- mere presence of protrusions contributes to improvements in sprayed water distribution).  One of ordinary skill in the art at the time of the invention would have found it obvious to include recesses or grooves in the portions of Fletcher for the benefits detailed above.  Also, any individual opening in Obara and/or Uniroyal can be viewed as a groove or recess.   
6.	Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, Fletcher, and Obara as applied in claim 15 above and further in view of Kikuchi and/or Uniroyal.
As detailed above, Fletcher teaches a protrusion-containing tire.  While Fletcher is silent with respect to the inclusion of grooves or recesses, the general inclusion of grooves or recesses is extremely well known and conventional in a wide variety of tire components, 
	With respect to claim 18, non-uniform and uniform arrangements are conventionally used in a wide variety of protrusion-containing tires.  Obara actually provides on example in which a spacing between adjacent protrusions in the circumferential direction is non-uniform (see Figure 4a).  This is particularly evident in view of the circumferential overlap between protrusions 20 (spacing between protrusions 8 and 20 is different between spacing between protrusions 20 and 20).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include either of the possible arrangements in the tire of Honda.  It is emphasized that there are only 2 possible arrangements and each is commonly used in protrusion-containing tire constructions.    
Allowable Subject Matter
7.	Claims 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-9, 11-18, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 2, 2021